Citation Nr: 1144808	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-19 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for a skin disease.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for hypertension, Hepatitis C, diabetes mellitus, a skin disease, and prostate cancer, denied the Veteran's petition to reopen a claim for service connection for loss of vision and/or detached retina as new and material evidence had not been submitted, and denied entitlement to a TDIU.

In his July 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In September 2010, he was notified that his Board hearing had been scheduled for a date in October 2010.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The RO denied entitlement to service connection for a bilateral eye disability in an unappealed February 2004 rating decision.  This decision considered a diagnosis of diabetic proliferative retinopathy, but did not consider whether service connection was warranted for the currently diagnosed glaucoma and cataracts.

The current claim for service connection for a bilateral eye disability is based on diagnoses not considered in the February 2004 decision.  The current claim for service connection for a bilateral eye disability is, therefore, adjudicated on the merits without the need for new and material evidence to reopen.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on distinct diagnoses.

The issues of entitlement to service connection for a bilateral eye disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not the result of an in-service disease or injury.

2.  The Veteran's Hepatitis C is not the result of an in-service disease or injury.

3.  The Veteran's diabetes mellitus is not the result of an in-service disease or injury.

4.  The Veteran's prostate disability is not the result of an in-service disease or injury.

5.  The Veteran's skin disease is not the result of an in-service disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).

2.  The criteria for service connection for Hepatitis C are not met.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

4.  The criteria for service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

5.  The criteria for service connection for a skin disease are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2007, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for hypertension, Hepatitis C, diabetes mellitus, a prostate disability, and a skin disease. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the January 2007 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the January 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment.   

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).
  
The Veteran was not afforded VA examinations for hypertension, Hepatitis C, diabetes mellitus, a prostate disability, or a skin disease.  As discussed below, there is no competent evidence that any of these current disabilities may be related to a disease or injury in service.  The Veteran has not reported and the evidence does not reflect any such problems in service or a continuity of symptomatology, and there is no other competent medical or lay evidence that the Veteran's current hypertension, Hepatitis C, diabetes mellitus, a prostate disability, or a skin disease may be related to service.  Furthermore, the Veteran has not reported any in-service risk factor for hepatitis C and the record does not otherwise show any such factors.  VA examinations are therefore not necessary.  See McLendon, 20 Vet. App. at 83.
Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records, including a July 2006 VA gastroenterology outpatient treatment note, a January 2010 VA primary care treatment note, and a March 2010 VA podiatry treatment note, indicate that the Veteran has been diagnosed as having hypertension, chronic Hepatitis C, diabetes mellitus, prostate cancer, and hyperkeratotic lesions and xerosis of the feet.  Also, September 2006, January 2007, and May 2009 VA nursing treatment notes reveal that elevated blood pressure readings were recorded (167/62, 161/55, and 160/60, respectively).  Thus, current disabilities have been demonstrated. 

There is no evidence of any complaints of or treatment for hypertension, Hepatitis C, diabetes mellitus, or a prostate disability, or any symptoms related to such disabilities in the Veteran's service treatment records.  The Veteran's DD 214 reflects that he served as a general pursuit vehicle repairman and had no foreign service.  Also, there is no evidence or allegation that his duties involved any specific risk factor for hepatitis C. 

With regard to the claim for service connection for a skin disease, service treatment records reveal that a skin abnormality (diagnosed as pityriasis rosea) was noted on the March 1969 examination when the Veteran was accepted for active service. Because a skin disability was noted at the time of examination, entrance, and enrollment, the presumption of soundness did not attach with regard to the identified disease.  38 U.S.C.A. § 1111.  The remaining question is whether the pre-existing disability was aggravated in active service or whether another skin disease was incurred in service.

There is no evidence that the pre-existing skin disease became symptomatic in service.  Service treatment records do not reflect any complaints of or treatment for a skin disease or any skin-related symptoms and the Veteran has not reported any in-service skin problems.   

Furthermore, the Veteran's April 1970 separation examination was normal, other than for flat feet, defective vision, and a right wrist scar.  A blood pressure reading of 108/70 was recorded.  Hence, the element of an in-service disease or injury has not been shown with regard to the claims for service connection for hypertension, Hepatitis C, diabetes mellitus, a prostate disability, and a skin disease.
    
In addition, there have been no reports of, and the evidence does not reflect, a continuity of symptomatology.  The evidence indicates that the Veteran's current hypertension, Hepatitis C, diabetes mellitus, prostate disability, and skin disease did not manifest until many years after service.

If a chronic disease, such as hypertension or diabetes mellitus, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. 
§ 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing diabetes or hypertension in service and the Veteran has not reported in-service diabetes mellitus or hypertension, or symptoms related to such disabilities.  Hence, service connection cannot be granted on that basis.

Hypertension, Hepatitis C, diabetes mellitus, a prostate disability, and a skin disease were first clinically reflected on the following occasions, respectively:  an October 2003 VA ophthalmology treatment note indicated a diagnosis of hypertension; a July 1999 VA viral hepatitis laboratory test result revealed that testing was positive for the Hepatitis C virus antibody; a July 1999 VA primary care treatment note indicates that diabetes was first diagnosed in 1989; a June 2006 VA informed consent note reveals that the Veteran underwent a needle biopsy of the prostate due to elevation of prostate specific antigen; and a December 1999 VA treatment record indicated diagnoses of  bilateral xerosis and hyperkeratotic lesions of the feet.  There is no lay or medical evidence of earlier post-service symptoms of hypertension, Hepatitis C, diabetes mellitus, a prostate disability, or a skin disease.

The absence of any evidence for decades after service weighs the evidence against a finding that the Veteran's disabilities were present in service or in the year or years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no other medical or lay evidence of a relationship between the Veteran's current hypertension,  Hepatitis C, diabetes mellitus, prostate disability, or skin disease and service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  In the January 2007 letter, the RO specifically requested that the Veteran provide information concerning any applicable Hepatitis C risk factors and any connection between his claimed disabilities and service.  The Veteran replied that he did not have any further information or evidence to submit and did not specifically respond to the RO's request for information concerning any potential Hepatitis C risk factors.

Thus, the preponderance of the evidence is against a finding that the Veteran's hypertension, Hepatitis C, diabetes mellitus, prostate disability, or skin disease are related to service or manifested within a year after his June 1970 separation from service.

Neither the Veteran nor his representative have offered any explanation as to why they believe the current hypertension, Hepatitis C, diabetes mellitus, prostate disability, and skin disease are related to service.  In his July 2008 VA Form 9, the Veteran provided a statement to the effect that he was entitled to compensation for injury due to alleged negligence of military medical personnel.  He has not, however, explained how the current disabilities at issue are related to service, nor has he offered or reported lay or clinical evidence that relates the claimed disabilities to service.  The record contains no indications that the disabilities are related to service.  
For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for hypertension, Hepatitis C, diabetes mellitus, a prostate disability, and a skin disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a skin disease is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

VA treatment records reveal that the Veteran has been diagnosed as having various bilateral eye disabilities.  For example, a March 2010 VA ophthalmology treatment note indicated diagnoses of glaucoma, proliferative diabetic retinopathy, and cataracts.  Thus, current bilateral eye disabilities have been demonstrated.

The Veteran's March 1969 entrance examination reveals that he was diagnosed as having subnormal near vision.  His uncorrected distant visual acuity was recorded as 20/20 bilaterally, but near visual acuity findings were not recorded.  

Service treatment records indicate that the Veteran was treated on several occasions between July 1969 and June 1970 for blurred vision, bilateral conjunctivitis, and a chalazion of the right upper eye.  Furthermore, his April 1970 separation examination reveals that he was diagnosed as having defective distant and near vision and that uncorrected distant visual acuity was recorded as 20/25 in the right eye and 20/30 in the left eye.  Thus, there is evidence of possible in-service aggravation of a pre-existing eye disability.

Service treatment records also reflect that in April 1970 the Veteran was struck in the right temple with a tire iron.  He has contended that his current eye problems are related to that injury.

In addition to the in-service head injury, there is also evidence of a post-service head injury.  A March 2002 VA treatment records reveals that the Veteran was struck in the back of the head by a chandelier.

As there is evidence of a current bilateral eye disability and a possible pre-existing eye condition that may have been aggravated by service, VA's duty to obtain an examination as to the etiology of the Veteran's current bilateral eye disability is triggered.  Such an examination is needed to obtain a medical opinion as to whether his current bilateral eye disability pre-existed service and, if so, whether it was aggravated by service, or whether it is otherwise related to service.

Furthermore, the claim for a TDIU is inextricably intertwined with the claim for service connection for a bilateral eye disability.  Therefore, the Board must defer adjudication of the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to determine whether his current bilateral eye disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any of the Veteran's current bilateral eye disabilities (any eye disability diagnosed since January 2007) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

If any current bilateral eye disability (any eye disability diagnosed since January 2007) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the eye disability had its onset in service, is related to the Veteran's in-service head injury or eye problems, or is otherwise the result of a disease or injury in service.

The examiner should identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities.

The examiner should also identify those diagnosed eye disabilities, whether diagnosed in service or otherwise, that are congenital conditions.  If any eye disability is a congenital condition, the examiner should opine as to whether the condition is a congenital defect or disease.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral eye disability would preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss any eye disabilities diagnosed since January 2007 and should comment on the significance, if any, of the Veteran's in-service head injury and eye problems and his post-service head injury.    

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


